PER CURIAM.
The writs of certiorari were granted to review the decisions of the District Court of Appeal, Third District, in State v. Gutierrez, 344 So.2d 943 (Fla. 3d DCA 1977), and State v. Ostergard, 343 So.2d 874 (Fla. 3d DCA 1977), because of apparent conflict with State v. Barnett, 339 So.2d 1159 (Fla. 2d DCA 1976). We have recently disapproved the decision of the District Court of Appeal in Barnett and concurred with the decision and rationale of the District Court in Ostergard. McNamara v. State, 357 So.2d 410 (Fla.1978). Having dispelled the conflict, we discharge the writs heretofore issued.
It is so ordered.
OVERTON, C. J., and BOYD, ENGLAND and ALDERMAN, JJ., concur.
ADKINS, J., concurs specially with an opinion, with which ENGLAND, J., concurs.